Title: From James Madison to Lafayette, 10 May 1816
From: Madison, James
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


        
          
            Dear Sir
            Washington May 10. 1816.
          
          Your last favor bears date Jany. 25. 1816. I wish I could add to the information you possess on the subject of the location near New Orleans, particulars more precise and satisfactory than I am able to do. The best view I can give you of the prospect is in the inclosed copy of an instruction issued by the Commissioner of the General Land office here, to the Register of the Land Office at N. Orleans. It must be observed however that the question whether a less quantity than 500 Acres can be accepted in lieu of 500 Acrs. is a legal one, on which the Opinion of Mr. Meigs will have no final influence. The advantage of a certificate from the Register is that it will be the foundation of a patent which will put your claim into a right posture for a judicial decision, in the event of its being contested. It has been suggested that this is to be apprehended from the Town of New Orleans; But I have no certain knowlege of the matter. I regret that Mr. Duplantier is so remiss in his communications. I hope he still attends to your interest, and will avail himself of the certificate now to be issued. I learn that he is certainly living.
          I shall forward this letter to Mr. Gallatin who will sail in a few days for France, as our Representative at Paris. He will be able to tell you every thing which is known here relative to your landed interests in the U.S., and more than I can put on paper as to all other circumstances in which you may feel an interest. Whilst he gratifies you with explanations of the affairs of this Country I wish he may find those of yours in a more auspicious state than your letter paints them.
          You do well to keep down expectations among Emigrants to this Country, of finding employments on their arrival. We are fully aware of the professional merits, numbers will bring with them; but our establishments are limited, and the few vacancies that occur are naturally claimed by Citizens whom the peace has deprived of stations for which their experience during the war had qualified them. This consideration is a bar to the views of Mr. du Perron, notwithstanding, the full confidence we have in his more than ordinary merits. We have naval officers of every grade, now sighing for employment, who have given every proof of their capacity to serve their Country. The ships at Venice have been brought to our attention, but there is no probability that they will be an object of negociation. With respect to Genl. Bernard, the distinguished rank he holds as an Engineer, and the peculiar importance of his great skill in aid of ours which is less than in other military branches, make his services desireable. The Secretary of War will make known the terms on which the Executive is authorized to procure an Auxiliary to the head of Our Engineer Corps. Whether they will be acceptable to General Bernard, he will of course have an opportunity of

deciding. With assurances of my great esteem accept my dear Sir those of my constant & affectionate regard
          
            James Madison
          
        
        
          Having been particularly occupied during the few days I have possessed the speech of the Duke de Broglie, I have been able to read a few passages only. They justify the thanks which I offer you for this promising exhibition of Legislative talents, guided by patriotic views.
        
      